Opinion filed October 22, 2009




                                             In The


   Eleventh Court of Appeals
                                          ____________

                                     No. 11-09-00027-CR
                                         __________

                      RICHARD WILLIAM MILLER, Appellant

                                                V.

                                 STATE OF TEXAS, Appellee


                            On Appeal from the 396th District Court

                                     Tarrant County, Texas

                                 Trial Court Cause No. 1106380D


                            MEMORANDUM OPINION
       The jury convicted Richard William Miller, upon his pleas of guilty, of three counts of
aggravated robbery with a firearm and assessed his punishment at confinement for thirty years for
each offense. We dismiss.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that she has concluded that the appeal is frivolous. Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief. A response has been filed. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173
(Tex. App.—Eastland 2005, no pet.).
       In his response, appellant contends that the doctrine of double jeopardy prevented the three
count indictment for offenses occurring in one criminal transaction, that his trial counsel provided
ineffective assistance by allowing appellant to enter a guilty plea, and that the pretrial photo
identification procedure was impermissibly suggestive. The Texas Court of Criminal Appeals stated
in Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005), that the court of appeals is to
review appellant’s pro se claims and examine the record in order to determine whether the record
reflects no reversible error and, therefore, the appeal should be dismissed or whether arguable
grounds exist and, therefore, new counsel should be appointed. We have complied with the
requirements in Bledsoe and have found no reversible error.
       Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX . R. APP . P. 66. Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.


                                                              PER CURIAM


October 22, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.


                                                  2